EXHIBIT 10.34
TANDY BRANDS ACCESSORIES, INC.
FISCAL 2011 COMPENSATION SUMMARIES
On June 29, 2010 the Company’s Board of Directors, upon the recommendation of
the Compensation Committee, approved the following base salaries for fiscal 2011
for certain of the Company’s executive officers.
FISCAL 2011 EXECUTIVE OFFICER COMPENSATION

          Executive Officer   Base Salary        
N. Roderick McGeachy, III
Chairman of the Board,* President and Chief Executive Officer
  $ 345,000        
M.C. Mackey
Chief Financial Officer, Treasurer and Assistant Secretary
  $ 225,000        
Robert J. McCarten
Senior Vice President — Sales
  $ 225,000  

      *  
Mr. McGeachy does not receive compensation for serving as a director or Chairman
of the Board.

The Board also approved the following compensation for non-employee directors
for fiscal 2011.
FISCAL 2011 NON-EMPLOYEE DIRECTOR COMPENSATION

      Annual Retainer:   Shares of Restricted Stock:**
 
   
Board Member — $50,000
  Continuing Board Member — 3,000 shares
 
   
Additional Annual Retainers:
  New Board Member — 4,060 shares
 
   
Lead Independent Director — $10,000
  Non-Employee Chairman of the Board — 4,200 shares
 
   
Audit Committee Chair — $7,500
  One-Time Grant, effective July 1, 2010 — 2,556 shares to each non-employee
director
 
   
Compensation Committee Chair — $7,500
   

      **  
Awards pursuant to the Company’s 2002 Omnibus Plan.

 

 